
	

113 SRES 576 ATS: Expressing support for the designation of October 20, 2014, as the “National Day on Writing”.
U.S. Senate
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 576
		IN THE SENATE OF THE UNITED STATES
		
			November 12, 2014
			Mr. Casey (for himself and Mr. Roberts) submitted the following resolution; which was considered  and agreed to
		
		RESOLUTION
		Expressing support for the designation of
		  October 20, 2014, as the National Day on
		  Writing.
	
	
		Whereas people in the
			 21st century are writing more
			 than ever before for personal, professional, and civic purposes;Whereas the social nature of writing invites people of
			 every age, profession, and walk of life to create meaning through
			 composing;Whereas more and more people in every occupation consider
			 writing to be essential and influential in their work;Whereas writers continue to learn how to write for
			 different purposes, audiences, and occasions throughout their lifetimes;Whereas developing digital technologies expand the
			 possibilities for composing in multiple media at a faster pace than ever
			 before;Whereas young people are leading the way in developing new
			 forms of composing by using different forms of digital media;Whereas effective communication contributes to building a
			 global economy and a global community;Whereas the National Council of Teachers of English, in
			 conjunction with its many national and local partners, honors and
			 celebrates
			 the importance of writing through the National Day on Writing;Whereas the National Day on Writing celebrates the
			 foundational place of writing in the personal, professional, and civic
			 lives of
			 the people of the United States;Whereas the National Day on Writing highlights the
			 importance of writing instruction and practice at every educational level
			 and
			 in every subject area;Whereas the National Day on Writing emphasizes the
			 lifelong process of learning to write and compose for different audiences,
			 purposes, and occasions;Whereas the National Day on Writing honors the use of the
			 full range of media for composing, from traditional tools like print,
			 audio,
			 and video to Internet website tools like blogs, wikis, and podcasts;
			 andWhereas the National Day on Writing encourages all people
			 of the United States to write, enjoy, and learn from the
			 writing
			 of others: Now, therefore, be it
		
	
		That the Senate—(1)supports the
			 designation of October 20, 2014, as the National Day on
			 Writing;(2)strongly affirms
			 the purposes of the National Day on Writing; and(3)encourages
			 educational institutions, businesses, community and civic associations,
			 and
			 other organizations to celebrate and promote the National Day on
			 Writing.
			
